Appeal from an award of the State Industrial Board. The deceased was at the time of the accident fifty-five years of age and practically in the prime of his life. On the evening of April 18, 1935, when he went to the plant of his employer to assume Ms duties as night engineer, he was in good health. He made no complaints of any kind of any physical ailments and he had not had the services of a doctor for a long period of time. He was found lying prostrate on the platform wMch was suspended in the engine room about seven feet from the floor. He was discovered in tMs position by a night watchman. The medical proof established that the decedent died from accidental injuries due to ammonia gas poisoning. The proof of death recites the cause as ammonia fumes from engine room of cold storage plant. The decedent’s position required him to be present and mentally alert at all times while the machinery was in operation. Specimens of blood were removed from the decedent and delivered to the city chemist who reported an abnormal amount of ammonia found in the blood of decedent wMch confirmed Ms previous opirnon incorporated in the death certificate. There was thirty times the amount of ammonia in the blood than there should have been. The evidence fully supported the award. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Crapser and Heffernan, JJ.